Case 20-70115-hdh11 Doc 31 Filed 07/14/20           Entered 07/14/20 17:48:40       Page 1 of 7



Michael S. Held
State Bar No. 09388150
Vienna F. Anaya
State Bar No. 24091225
JACKSON WALKER LLP
2323 Ross Avenue, Suite 600
Dallas, TX 75201
(214) 953-6000 – Telephone
Email: mheld@jw.com
Email: vanaya@jw.com

Counsel to CrossFirst Bank

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 WICHITA FALLS DIVISION

 IN RE:                                                § CHAPTER 11
                                                       §
 BOWIE REAL ESTATE HOLDINGS, LP                        § CASE NO. 20-70115-hdh11
                                                       §
                                                       §
           DEBTOR.                                     §

              AMENDED NOTICE OF HEARING ON CROSSFIRST BANK’S
                      MOTION FOR RELIEF FROM STAY

         PLEASE TAKE NOTICE that on July 10, 2020, CrossFirst Bank (“CrossFirst”) filed its

Motion for Relief from Automatic Stay (“Motion”) [ECF No. 27].

         PLEASE TAKE FURTHER NOTICE that the Motion has been set for hearing on July 29,

2020 at 1:30 p.m. (prevailing Central Time) before Chief Bankruptcy Judge Harlin D. Hale, United

States Bankruptcy Judge, 1100 Commerce Street, 14th Floor, Courtroom No. 3, Dallas, Texas

75242.

Electronic Appearances

         Please note that all persons will appear via Cisco WebEx videoconference. The Court

requests that Parties review the Court’s procedures for electronic appearances attached hereto as

Exhibit A prior to the hearing.




                                               1
26318643
Case 20-70115-hdh11 Doc 31 Filed 07/14/20          Entered 07/14/20 17:48:40       Page 2 of 7




        The    hearing     link    and     connection     information     may     be     found

at: https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-dates.


Dated: July 14, 2020



                                                   Respectfully submitted,

                                                   Jackson Walker LLP
                                                   2323 Ross Avenue, Suite 600
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 953-6000
                                                   Facsimile: (214) 953-5822

                                                   /s/ Michael S. Held
                                                   Michael S. Held
                                                   State Bar No. 09388150
                                                   (214) 953-5859 – direct dial
                                                   (214) 661-5822 –fax
                                                   Email: mheld@jw.com

                                                   Vienna F. Anaya
                                                   State Bar No. 24091225
                                                   (214) 953-6047 – direct dial
                                                   (214) 661-5822 – fax
                                                   Email: vanaya@jw.com

                                                   ATTORNEYS FOR CROSSFIRST
                                                   BANK




                                               2
26318643
Case 20-70115-hdh11 Doc 31 Filed 07/14/20           Entered 07/14/20 17:48:40        Page 3 of 7




                                CERTIFICATE OF SERVICE

        I certify that on July 14, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing (ECF) System for the United States Bankruptcy Court for the Northern
District of Texas, and on July 15, 2020 via regular first-class U.S. mail, postage prepaid, on all
parties on the attached matrix where ECF Notice was not possible.

                                                      /s/ Michael S. Held
                                                      Michael S. Held




                                                3
26318643
Case 20-70115-hdh11 Doc 31 Filed 07/14/20             Entered 07/14/20 17:48:40          Page 4 of 7




                      TIPS FOR A BETTER-QUALITY EXPERIENCE:

1.     You may connect to the videoconference by cell phone, tablet, laptop, or desktop computer.
       We have found that newer iPhones provide the best visual and audio feed—better than most
       desktop computers. If you are on a personal computer, headphones or earbuds are
       required for those who need to speak during the hearing. External speakers tend to result in
       distorted sound when that person’s microphone is unmuted.

2.     Please observe proper videoconference etiquette—

       a. Identify yourself each time you speak and speak slowly and clearly. Remember we are
       trying to maintain a good record in addition to allowing the court and everyone to hear you
       and see you while you are speaking. Also, WebEx has active speaker identification that will
       determine who is speaking and display your screen to everyone after it picks up your voice,
       which could be a second or two after you start speaking.

       b. Mute yourself when not speaking. Be aware that court staff can also mute participants if
       needed, so make sure you are unmuted when you do need to speak.

       c. All witness and attorneys who will be conducting examination must use a separate camera
       and microphone so that they may be seen and heard by the Court and other conference
       attendees.

3.     When making an appearance from a vehicle, please park in a safe location with windows
       rolled up (to minimize background distraction and noise) and use a handset that is ear-
       to-phone (not the vehicle’s hands-free speaker-phone option).



     PARTICIPATING IN BANKRUPTCY COURT HEARINGS BY VIDEOCONFERENCE
       During the COVID-19 Pandemic, the Northern District of Texas Bankruptcy Court is using
       videoconferencing more frequently for hearings. The determination to use videoconferencing
       for hearings will be made on a case-by-case basis by the presiding judge, based upon the
       needs of the case.

       HOW? Currently, we are using the Cisco WebEx application for videoconferencing that can
       easily be accessed on a phone, tablet, laptop or PC. There is no fee/charge of any kind for the
       participants, although you will have to download WebEx to your computer or the WebEx
       App to your phone or tablet. The courtroom deputy will give you instructions on how to
       connect (for example, by giving you the link and Conference ID to use). You may also be
       asked to include this information in your notice of hearing.

       WHAT IF I WOULD RATHER JUST LISTEN IN AND NOT HAVE VIDEO? You will
       still be able to participate through the WebEx telephone dial-in only option on a cell phone or
       land line in those hearings where the court decides to make videoconferencing available. You
       also have the ability to connect through the WebEx application and select “audio only” if you




                                                                                      EXHIBIT A
Case 20-70115-hdh11 Doc 31 Filed 07/14/20              Entered 07/14/20 17:48:40           Page 5 of 7




      just want to listen to the hearing and not participate by video, or you can “mute” your video
      presence at any time during the hearing.

      EXHIBITS AND SUCH: Exhibits should be filed ahead of time by the date that they would
      normally be exchanged pursuant to our local rules. Demonstrative aids and Power Points
      should also be filed prior to the hearing, if possible. If not, you will have the ability to share
      your screen, or a particular document, with everyone in the WebEx meeting. If these
      documents are admitted as exhibits, they would then have to be filed after the hearing.

      During the videoconference hearing, lawyers can refer to (and offer) their exhibits by
      referencing where they appear on the docket for the court and all to access. Later, after the
      hearing, the court will create a Minute Entry reflecting which exhibits were admitted. For
      witnesses, you should consider emailing exhibits to them ahead of time since they may not
      have access to PACER—although, again, a document share-your-screen feature is available
      on WebEx.




                                                                                        EXHIBIT A
               Case 20-70115-hdh11 Doc 31 Filed 07/14/20                       Entered 07/14/20 17:48:40              Page 6 of 7
Label Matrix for local noticing                      Bowie Real Estate Holdings, LP                       Montague County & Bowie ISD
0539-7                                               4851 LBJ Fwy, Ste 150                                c/o Perdue Brandon Fielder
Case 20-70115-hdh11                                  Dallas, TX 75244-6004                                PO Box 8188
Northern District of Texas                                                                                Wichita Falls, TX 76307-8188
Wichita Falls
Tue Jul 14 17:05:03 CDT 2020
Quilling, Selander, Lownds, Winslett & Moser         1100 Commerce Street                                 Bowie Independent School District
2001 Bryan Street                                    Room 1254                                            100 W. Wichita St.
Suite 1800                                           Dallas, TX 75242-1305                                Bowie, TX 76230-5416
Dallas, TX 75201-3070


Bowie Independent School District                    City of Bowie                                        Comptroller of Public Accounts
c/o Perdue Brandon Fielder                           304 Lindsey St.                                      C/O Office of the Attorney General
PO Box 8188                                          Bowie, TX 76230-4912                                 Bankruptcy - Collections Division MC-008
Wichita Falls, TX 76307-8188                                                                              PO Box 12548
                                                                                                          Austin TX 78711-2548

CrossFirst Bank                                      Hashmi Law Group                                     Hitachi Capital America Corp.
2021 McKinney Avenue, Ste 800                        4851 LBJ Fwy, Suite 150                              7808 Creekridge Circle
Dallas, TX 75201-3346                                Dallas, TX 75244-6004                                Edina, NM 55439-2647



Jackson Walker LLP                                   Mark Weisbart, Trustee for NAHS Real Estate,         Montague County
Attn Kelly Hodge, Esq                                12770 Coit Road, Suite 541                           c/o Perdue Brandon Fielder
2021 McKinney Ave., Ste 800                          Dallas, Texas 75251-1366                             PO Box 8188
Dallas, TX 75201-3346                                                                                     Wichita Falls, TX 76307-8188


Montague County Tax Authority                        Perdue Brandon Collins & Mott LLP                    (p)US PREMIUM FINANCE
PO Box 8                                             900 8th St., Suite 1100                              280 TECHNOLOGY PARKWAY
Montague, TX 76251-0008                              Wichita Falls, TX 76301-6812                         SUITE 200
                                                                                                          NORCROSS GA 30092-2990


United States Trustee                                William Kincaid                                      Yam Capital, LLC
1100 Commerce Street                                 802 Gray St.                                         c/o Jay Krystinik
Room 976                                             Bowie, TX 76230                                      Reed Smith, LLP
Dallas, TX 75242-0996                                                                                     2850 N. Harwood, Suite 1500
                                                                                                          Dallas, Texas 75201-2640

John Paul Stanford
Quilling, Selander, Lownds, et al
2001 Bryan St., Suite 1800
Dallas, TX 75201-3071




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


US Premium Finance
280 Technology Pkwy, Ste 200
Norcross, GA 30092
               Case 20-70115-hdh11 Doc 31 Filed 07/14/20                         Entered 07/14/20 17:48:40            Page 7 of 7


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)CrossFirst Bank                                   End of Label Matrix
                                                     Mailable recipients    21
                                                     Bypassed recipients     1
                                                     Total                  22
